DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on April 8, 2021, has been entered.
 
Response to Arguments
Applicant’s arguments and declaration have been thoroughly considered in their entirety.  
Applicant argues that a POSA would not have arrived at the claimed dosage of “at most about 100 mg/kg” for effective Stat3 inhibition.
	Applicant argues that Stat3 was not known to play a role in anaphylaxis when the present application was filed.
	Applicant argues that 100 mg/kg would only inhibit 50% TNF-alpha.
	The examiner notes that the claims are interpreted to include administration of up to about 7000 mg in a 70 kg human.  The discovery that Stat3 is inhibited by the claimed agent is not an unexpected result unless it provides an unexpected advantage with respect to the claimed method as a whole.  Merely effectuating a mechanism of action that was not understood at the per se, an unexpected result that render an otherwise obvious method allowable.
	The examiner notes that Zagury teaches administering at a most preferable concentration of 200 mg to 3000 mg per day of the claimed compound for treating conditions characterized by excess TNF-alpha.  The claimed dosage includes up to 7000 mg in a 70 kg adult human and thus, the most preferable dosage taught by Zagury falls 100% within the claimed dosage.  Zagury is therefore not teaching administering a toxic dosage to a subject.  Zagury is a POSA that understood that administration of the claimed compound can inhibit TNF-alpha and can be administered to treat conditions characterized by excess TNF-alpha.  The examiner believes that these teachings alone rebut most, if not all, of Applicant’s arguments.
	The need to recognize the claimed compound as having Stat3 inhibiting capabilities is not required by the instant claims.  Claiming a new use, new function or unknown property which is inherently present in the prior art does not necessarily make the claim patentable. In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA 1977).
	Kang teaches, “TNF-alpha plays an important role in the development of a late anaphylactic reaction…” Abstract.  Kang concludes: “Therefore, if a similar mechanism operates in human anaphylaxis, selective inhibitors that target the various components of the pathway (for example, anti-TNF-α antibody, MAPK inhibitor or cPLA2 inhibitor) might be of great therapeutic value for controlling late phase anaphylaxis.” P321, final par.  A POSA understands this to mean that inhibiting TNF-alpha has a reasonable expectation of success in treating anaphylaxis.  Zagury makes clear that this can be accomplished with 200 mg to 3000 mg of the claimed agent.
2.  Thus, the cascade involving TNF-a–induced cPLA2 activation and a development of late-phase reaction by subsequent generation of eicosanoids appears to be the initial underlying mechanism common to allergic diseases.”  
	Choi and Kang are separate POSA that understand the “important” role that TNF-alpha plays in inducing anaphylaxis and that inhibiting the components of the pathway, such as TNF-alpha could be of great therapeutic value.  This provides a reasonable expectation of success that administration of a TNF-alpha inhibitor will ameliorate anaphylaxis.  Zagury explains that the claimed compound at the claimed dosage will inhibit TNF-alpha. Unexpected results have not been shown and a prima facie showing is established.
	
Status of the Claims
	Claims 1-4, 22, and 32 are pending and examined.

Claim Rejections - 35 USC § 103
Claim 1-4, 22, and 32 are rejected under 35 U.S.C. 103 as being unpatentable over Zagury et al., (US2013/0123266)(filed July 19, 2011) (of record), in view of Kang et al., “Tumor Necrosis Factor-α Develops Late Anaphylactic Reaction through Cytosolic Phospholipase A2 Activation,” Int Arch Allergy Immunol 2008;147:315-322, and in view of Choi et al., “TNF-α induces the late phase airway hyperresponsiveness and airway inflammation through cytosolic phospholipase A2 activation,” J Allergy Clin Immunol 2005;116:537-43.  


    PNG
    media_image1.png
    537
    958
    media_image1.png
    Greyscale

Specifically, the conditions that can be treated include non-cancer pathologies, such as: septic shock, endotoxin shock, atherosclerosis, ischemia-reperfusion, coronary heart disease, allergic asthma, and respiratory distress syndrome (par. 37).  Treatment and prevention are contemplated (par. 97).  The usual dose, which can vary, is 10 mg to as much as 10,000 mg by oral route on a daily basis or taken in alternate period according to the disease considered (par. 99).  Further, Zagury indicates that a usual dosage can be from 10 mg to 10,000 mg, preferably 50 mg to 5000 mg, or even from 200 mg to 3000 mg a day.  While this is not exactly what has been claimed, the most preferably range taught by Zagury includes 200 mg to 3000 mg. See par. 99.  Further, 10 mg, 100 mg, and 500 mg are explicitly referred to in par. 104.  Each of these ranges taught by Zagury fall 100 percent within the range claimed in instantly claimed independent claim 1.  Pharmaceutical compositions include excipients that are usually used in pharmaceutical preparations, including talc, lactose, glycols, dispersants, emulsifiers, preservatives, and others (par. 103).  
Example 5 focuses on treating endotoxin shock in an individual with a claimed agent.  Thus, endotoxin shock is a preferred condition to be treated.
	The term “prevention” of conditions including allergic asthma, endotoxin shock, and others means that treatment should be provided prior to exposure to an allergen (par. 97).  Prevention would appear to include administration prior to- and presumably within the same day, of exposure to an allergen, such as peanuts or tree nuts.  Further, if an exposure causes a symptom, the composition will be administered that same day. 
The inhibition of TNF-alpha requires a higher concentration than STAT3 inhibition and as such, one would expect that when TNF-alpha is inhibited, STAT3 inhibition is also effectuated.  This was explained by Dr. Tweardy in the declaration of March 21, 2018.  Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Zagury does not teach anti-TNF-alpha agents to treat anaphylaxis.
	Kang teaches that TNF-alpha plays an important role in the development of a late anaphylactic reaction. See abstract.  Kang states the following: “Although the molecular mechanisms leading to late anaphylactic reaction remains to be clarified, we have previously shown that tumor necrosis factor (TNF)-α, which is produced as a result of platelet-activating factor (PAF)-mediated nuclear factor-κB activation, induces the development of late anaphylactic reactions.” P315-316, bridging par.  Kang shows that in the murine model of anaphylaxis, that TNF-α induces late anaphylactic reaction through cPLA2 phosphorylation st par.  Further, Kang concludes: “Therefore, if a similar mechanism operates in human anaphylaxis, selective inhibitors that target the various components of the pathway (for example, anti-TNF-α antibody, MAPK inhibitor or cPLA2 inhibitor) might be of great therapeutic value for controlling late phase anaphylaxis.” P321, final par.
	Similarly, Choi explains: “We also demonstrated that TNF-α develops late-phase anaphylaxis through activation of cPLA2.  Thus, the cascade involving TNF-a–induced cPLA2 activation and a development of late-phase reaction by subsequent generation of eicosanoids appears to be the initial underlying mechanism common to allergic diseases.”  Choi also shows that late phase airway hyperresponsiveness in asthma develops by TNF-α induced activation. See p542, final par.  Thus, while it is true that some speculation will be required to extrapolate to humans from animal models, the expectation of success that is required is a reasonable one.  This is especially true in light of Kang’s indication that this could be of great therapeutic value in humans.  
	It would have been prima facie obvious to a person having ordinary skill in the art prior to the filing of the instant application to combine the teachings of Zagury, Kang, and Choi to arrive at a claimed method.  One would be motivated to do so because Zagury teaches a claimed agent to inhibit TNF-alpha, while Kang teaches that agents that inhibit TNF-alpha would prevent late phase anaphylaxis and can of great therapeutic potential in treating human anaphylaxis.  Similarly, Choi explains the specific mechanisms of action that TNF-alpha effectuates in causing late phase anaphylactic reaction in allergic diseases.  As such, a person of ordinary skill in the art would administer the agent taught by Zagury in an effort to inhibit TNF-alpha to treat 
	A showing of unexpected results that compares the claimed range to that of the closest prior art has not been made.  Applicant has merely set forth a declaration referring to testing performed in Beagle dogs indicating that a Cmax would not be high enough to impact TNF-alpha.  However, there is no indication that such Cmax would conclusively be unable to inhibit TNF-alpha in a human.  Moreover, Zagury explicitly teaches the claimed dosages as capable of inhibiting TNF-alpha.  The Shin et al. publication does not erase the explicit teachings of the prior art.  According to M.P.E.P. § 716.02(d), “To establish unexpected results over a claimed range, applicants should compare a sufficient number of tests both inside and outside the claimed range to show the criticality of the claimed range. In re Hill, 284 F.2d 955, 128 USPQ 197 (CCPA 1960).”  In this case, if a POSA wants to administer the claimed TNF-alpha inhibitor to treat anaphylaxis or prevent late stage anaphylaxis by administering the claimed agent, a POSA would start with those concentrations taught by the prior art, such as 100 mg or 500 mg or more. Preferably 200 mg to 3000 mg.  Each of these dosages are within the claimed ranges.  As such, unexpected results as compared to the closest prior art have not been shown.  A prima facie showing is established below.
As such, no claim is allowed. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JARED D BARSKY whose telephone number is (571)272-2795.  The examiner can normally be reached on 9-5 M-F.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.                                                                                                                                                                           
/JARED BARSKY/Primary Examiner, Art Unit 1628